                                                                              Case 4:19-cv-03425-JST Document 60 Filed 10/04/19 Page 1 of 2



                                                             1
                                                             2
                                                             3
                                                             4
                                                             5
                                                             6
                                                             7
                                                             8                            UNITED STATES DISTRICT COURT
                                                             9                                  Northern District of California
                                                             10   Niantic, Inc.,                                    19-03425 JST ENE
United States District Court




                                                             11                        Plaintiff(s),                Notice of Appointment of Evaluator
                           Northern District of California




                                                             12          v.
                                                             13   Global++,
                                                             14                        Defendant(s).
                                                             15   TO COUNSEL OF RECORD:
                                                             16          The court notifies the parties and counsel that the Evaluator assigned to this
                                                             17   case is:
                                                             18                                   Daralyn Durie
                                                                                                  Durie Tangri Lemley Roberts & Kent
                                                             19                                   217 Leidesdorff
                                                                                                  San Francisco, CA 94111
                                                             20                                   415-362-6666
                                                                                                  ddurie@durietangri.com
                                                             21
                                                                         Counsel shall familiarize themselves with the requirements of ADR L.R. 5 which
                                                             22
                                                                  governs the ENE program. The evaluator will schedule a joint phone conference with
                                                             23
                                                                  counsel under ADR L.R. 5-7 and will set the date of the ENE session within the
                                                             24
                                                                  deadlines set by ADR L.R. 5-4 or the court order referring this action to ENE.
                                                             25
                                                             26
                                                             27
                                                             28

                                                                  Notice of Appointment of Evaluator
                                                                  19-03425 JST
                                                                                                              -1-
                                                                           Case 4:19-cv-03425-JST Document 60 Filed 10/04/19 Page 2 of 2



                                                             1           Counsel are reminded that the written ENE statements required by ADR L.R. 5-8
                                                             2    shall NOT be filed with the court.
                                                             3
                                                             4    Dated: October 4, 2019
                                                             5                                                   SUSAN Y. SOONG
                                                                                                                 Clerk
                                                             6                                                   by:   Alice M. Fiel
                                                             7
                                                                                                                             /s/
                                                             8                                                   ADR Case Administrator
                                                                                                                 415-522-3148
                                                             9                                                   Alice_Fiel@cand.uscourts.gov
                                                             10
United States District Court




                                                             11
                           Northern District of California




                                                             12
                                                             13
                                                             14
                                                             15
                                                             16
                                                             17
                                                             18
                                                             19
                                                             20
                                                             21
                                                             22
                                                             23
                                                             24
                                                             25
                                                             26
                                                             27   Notice of Appointment of Evaluator
                                                                  19-03425 JST
                                                             28                                            -2-
